COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )             
No.  08-03-00483-CR
                                                                              )
IN RE:  JAIME LUEVANO                                  )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )              
IN MANDAMUS
                                                                              )
                                                                              )
 
MEMORANDUM  OPINION
 
Relator Jaime
Luevano seeks a writ of mandamus to compel the trial courts to rule on various pro
se motions he has filed in several cases pending in the trial courts.  Relator is represented by counsel in the
pending cases.
To obtain mandamus
relief in a criminal matter, the relator must establish:  (1) the act sought to be compelled is
ministerial; and (2) there is no adequate remedy at law.  Dickens v. Court of Appeals for Second
Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548 (Tex.Crim.App.
1987).  Because Relator is represented by
counsel, the trial court has no duty to rule on his pro se motions.  See Gray v. Shipley, 877 S.W.2d 806,
806 (Tex.App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State,
616 S.W.2d 623, 625 (Tex.Crim.App. [Panel Op.] 1981).




One of Relator=s pro se motions seeks the
appointment of new counsel.  This motion
does not contain a file stamp or any other indication that it was received by
the trial court.  In two other motions,
Relator mentions that he wishes to proceed pro se.  These motions contain file stamps dated
September 5, 2003.  But Relator has not
established that the trial court was made aware of the motions or that the
failure to rule on them in less than three months is unreasonable.  See In re Villarreal, 96 S.W.3d 708,
710-11 & n.2 (Tex.App.--Amarillo 2003, orig. proceeding).
Accordingly, the
petition for writ of mandamus is denied.
 
 
 
December 4, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)